 

 

10

11

12

13

14

15

16

i7

18

13

20

21

22

23

24

29

I? Piacoa t DOULA Codd 2 LOA Doo2.7of2,

 

l
PISS VEIN DAOC OTTIC TT aa 6T Pe ferro ange es

standby attorney from the Public Defender's Office and stayed
in here and was available to him if he needed it. Probably
she should be here now. |

MR. OGLESBY: I'm going to check courtroom number
one for Mr, Turnbull.

JUDGE CATHELL: I was just told that he's sitting
at counsel table in courtroom number one. .

MR. OGLESBY: Mr. Turnbull is?

JUDGE CATHELL: No. Mr. Anderson is. I need the
female attorney that was here with him. He had his standby
attorney.

MR. TURNBULL: - He had Kristina as his standby
attorney. I'm not sure if she's here for the sentencing. I
haven't seen her this morning. It was my understanding in
speaking with her that she didn't believe she was going to be
necessary for the sentencing this morning because he had fired
her at his trial or did not want her help.

JUDGE CATHELL: But he agreed to have her stand
by.

MR. TURNBULL: Yes.

JUDGE CATHELL: What I want to do with Mr. Oglesby .

=

eee oy, maint ope,

here is to put on the record something.

On the date of his trial when we left here in that
afternoon it was about 90, 95 degrees. And a very dark

thunder cloud was hovering over Snow Hill.

 

 

 
 

——Gese-tt5-er-63355-6ER—Deeumentse4_riledt241j20 Page 2of 7
Dage2ob4

  

 

4
1 fAs I left here to go up north on 113, I saw an old
2 4) man walking or Te _ Decline end in wae him m craseed
a ie meee ana aaa

3 in a aah aaa suit. My heart wouldn't let me leave an old
mn ; ‘ , hacen - ee

5

6 talk about your case, and Wwe never talked about the case, . But
7 I did give him a ride to Berlin. I thought you all ought to

8 know it.

9 And I knew -- the house he lived in was familiar to
10 me. It was at one time associated with the Briddell family in
11 Berlin. At least one branch of the Briddell family, if not

12 all of the Briddell family, were highly respected people back

 

 

13 when I was young.
14 Anyway, I wanted you all to know that I gave him a
15 ride to Berlin. It's not going to influence my sentencing.
16 I'm just going to go ahead and do what I think is right under
17 all the circumstances.
18 MR. TURNBULL: Yes, Your Honor.
19 JUDGE CATHELL: Mr. Vick, we can proceed with your
20 sentencing now, or if you want I'll postpone it and send
21 somebody out for that same attorney that I made sit by in case.
22 you needed her. I don't recall that you used her. But you
23 can proceed without her if that's what you want to do.

wage 24 MR. VICK: Your Honor, I'11 go ahead and proceed

25 without her and place myself on the mercy of the Court.

 

 

 
 

 

10
11
12
13
14
15
16
1?
18
19
20
2)
22
23

24

25.

If you'll hand that back to the bailiff. Thank you.

Mr. State's Attorney, I'll hear anything you have to
say. My understanding was it was personal use cocaine,
personal use heroin. He wasn't charged with any distribution
charges. I acquitted him I think of second degree assault.
He was found guilty by the jury of the two drug-related

offenses and resisting arrest. And this was a case where a

aes genet etme ro te

is te a. a a meres F

police. officer about twice his size _ went to arrest him and

aes. aa on .
i 7. “Bones 4 . om tee Sh oe

admitted on the witness “stand that he slugged him, twice. This

0 att ee een

is Ts tee ee

is that case.

MR. TURNBULL: Yes, Your Honor. I would take -- I
take exception to slugging. I think he said --

JUDGE CATHELL: That's what the police officer
sald.

MR. TURNBULL: I understand, Your Honor.

JUDGE CATHELL: ‘He said, I slugged him twice.

MR. TURNBULL: He said he did strike him twice.

JUDGE CATHELL: And. there | are pictures in. the. file

any, OVE

Cer Tae eS Lennie TE IE
e eos 1 Se .

indicating that he was struck in the head.

MR. TURNBULL: That's correct, in order for him to
comply with the -- .

JUDGE CATHELL: I understand.

MR. TURNBULL: -- with the instructions to give
him his hands and stop reaching towards his waistband.

Your Honor, it was a very tough case. Mr. Vick is

 

 

 

 
 

 

 

10
11
12
13
14
15
16
17
18
19

20

21

22

23

24 4 ao

25

 

 

- Case 1:15-cv-03355-GLR Document 38-4 Filed 12/11/20 Page 40f7 ..

“92

9) ® pia theré.come ‘a. time when you and Mr. Vick both
went to the ground? oe 7 |

A wYesen.

Q | can you tell the jury, how that: occurred?

A. While against the wall struggling for his hands to.
be put behind his pack, there are in the front of his body, he
still has s the cigarette. T brushed: thie cigarette. out of his
hands still trying Lo get compliance from hin. And Like 1

said, I made the radio call.‘ The ‘fight had ensted | a Little,

bit before that, I: had ended up ‘head tossing him.* there >

was behind nim, the wall, him and: me, fended. Up. ‘head tossing

him. t Had hooked up under his body to control nis artis ta.
ot oe a” are
separate them so hevcan't --.I don't knowswhat he was going ~
for:. I have no idea.*: But I know the hands weren't behind him

where: I needed them; and it was hot safe for either one of us:
wv had hooked my hand across. his body diagonally from

“left. rib to right shoulder, just tured in; ead tossed him in

“a way that I would be on top of him. - Be, was: not “free: to! gow

I can't let this man go, the defendant; at “this point.: And.

there's no coopération. ©

We’ get to. the ground, his hands ‘are stil under him.

He’ $' digging in his. waistline, ‘his front areas, -I have ng

. acééss to thiss “Now. atl ‘3. ony the ‘ground. ut “definivery, cant

‘see this. I say; give me your. hands: “But: your | hands: out to |

the side. “Give me ‘your hands. “these are, standard . commands

NA

 

 

 
 

7 CASE Le 15-CV-US305-GLR DOCUMEM 38-4 ited terti2e Page sur
OO | | 173

 

1 . JUDGE CATHEDL: .It has to be physical actions of
2. “some kind. |

"3 [eo - MR. TURNBULL: TI believe some kind of physical
a action. | |

3 [- . . JUDGE CATHEGL; The last question has, we are

6 “wondering if..a verbal denial could be characterized as

7. resisting. arrest.

8 oO if f answer this merely by saying, no, does that |
9 | satisfy everybody? I know -- Ms.-Watkowski, is it acceptable
1d to you? Mr. Vick, is that acceptable to you? |
11 MR. VICK: Yes, sir. I wouldnt know. thatéver,

12 «&Y | JUDGE. CATHELL: I'm going to, answer. this question.

 

13 We are wondering if a verbal denial could.be characterized as
“44 | resisting arrest. I'm going to answer:that by saying no. And
15 T'm writing it on the note.and sending the note back.in to.
16 | them-with that no.and over my signature. .Any other
“17. information you. need, ma'am?
as} ae MS.. .WATKOWSKI: You covered it: . Thank you. |
is. oe _SUBGE CATHELL: When yeu hand this note back to -
20. |) them, tell them they have to «save, this note and give Lt back.
21. | tovyou.. Show it to Mry Vick. - Show it te Mr. Vick, ...
22 |.Ms. Watkowski and Mr. Turnbull. That's what I'll send back.

2B YP a, “MS, WATKOWSKE1- Your Honor,-it.says I tried te

 

24 | write it down, not work it down. |

25 Jo © ss. GUDGE+CATHELL: Qkays. Make sure you tell them to

 

 

 
 

 

“10

li

i2.

‘13

14

15

16:

17.

18

719° J:
20
24.
(22

2-3 i.

24

 

157

. including the conversations, if any, between the police and

the defendant, whether the defendant was advised of his

constitutional right, the length of time that the defendant™

was -questioned, who was.present, the mental and physical .

condition of the defendant; six, whether the defendant.was

subjected to force or threat of force by the police, the age,

background, experience, education, character and intelligence

of the defendant, and any other circumstances surrounding the

~taking of any statement:

If you: find beyond a reasonable doubt. that the

- Statement was voluntary, give it such weight, as you believe it
deserves, If you do not find beyond a reasonable doubt that a

: statement was voluntary, .you must disregard it.

You've heard testimony of the defendant. that he's a

/ vetéran of the Vietnam War. and has been awarded two Purple
“Hearts anda Bronze Star.:. That could be evidence’ of good
“character. It is not itself a defense to the crime, but you

- could consider it with 411. the other evidenes in.the.case.—_

You may:decide:that. it, is unlikely. that.a person possessing —

“those type of character traits would have committed either or

‘-allvof. the crimes, charged...

.. . The defendant’:has been charged, as I said, .with. the

offense. of resisting artest,. but he's also been charged with . ~

|) simple possession df heroin and simple pessession of cocaine.

Both..of these substances are controlled dangerous substances.

 

 

 
 

 

 

 

10
1
12
13
14
15
‘16

17

18

19

20 7

21

22
23 “the foreinain wagen is: “the: yours Sgentienan an ‘the: Glasses ; that
24°

a5

_ Case 1:15-cv-03355-GLR_ Document 38-4:. Filed 12/11/20.. Page 7 of 7

 

 

158

é

Tie order to ‘convict: ‘the: defendant. of posséssion of

either 6f thése substances, the staté ‘must prove that the

‘defendant knowingly possessed | the substance; that the.

defendant” Knéw che géneral character or illicit: nature of, the’

substances, and“that ‘the substance was: heroin in respect to’
one count’ and/or. cédcaine in ‘respect to another count.

Possession means having control.over a thing. whether actual or

"indirect.

Tn addition to the charges | of possession of heroin

in the sepatate count, charge. of posséssion of. cocaine, “the

defendant is also charged with resisting -- what | we call.

resisting arrest.

‘The defendant is charged with the crime of resisting
arrest. - In order to convict the defendant of resisting.
' arrest,’ the State must proves one, that a Law enforcement

“officer attempted to arrest the ‘defendant; two, that the,

defendaiit knew that a Law enforcement officer, was attempting

to ‘arrest iain and three, thatthe: defendant intentionally’
. refused té submit’ to the arrest and/o¥ resisted the arrest: by

: force.

If you'll take a copy of the verdict worksheet to

‘the’ jury: "Somebsaty: take. At ever to ‘hi; please, Give tt to

o just raiséd “his hard. i.

“CAs You'éan seé, six, it's prétty séif-explanatory,

 

 

 
